Citation Nr: 1211500	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-13 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a musculoskeletal condition, including arthritis.

2.  Entitlement to service connection for a bilateral foot condition.

3.  Entitlement to service connection for a skin condition, including actinic keratosis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for cardiac arrhythmia.

6.  Entitlement to service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting.

7.  Entitlement to service connection for right lower extremity peripheral neuropathy.

8.  Entitlement to service connection for left lower extremity peripheral neuropathy.

9.  Entitlement to service connection for right lower extremity claudication.

10.  Entitlement to service connection for left lower extremity claudication.

11.  Entitlement to service connection for transient ischemic attack.

12.  Entitlement to an initial compensable evaluation in excess for cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1959 to October 1962 and from December 1962 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board in a May 2008 substantive appeal.  A Board hearing was scheduled for November 18, 2009 at the RO in St. Petersburg.  The Veteran failed to report to the hearing.  Subsequently, he indicated that he could not attend the hearing and that he wanted the Board to decide the appeal.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2011). 

In December 2009, the Veteran submitted additional evidence in the form of private treatment records.  He waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

In March 2006, the Veteran indicated that the following conditions may be related to service:  respiratory condition, hearing loss, tinnitus, lightheadedness, and vertigo.  As these issues have not been developed for appellate review, they are referred to the AOJ for appropriate action.

The decision below addresses the Veteran's claims of service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy.  The remaining claims on appeal are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  In April 2011, the RO granted service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting.

2.  In October 2011, the RO granted service connection for right and left lower extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The benefit sought on appeal has been granted as to the issue of entitlement to service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting; there is no allegation of error of fact or law concerning that issue.  38 U.S.C.A. § 7105 (West 2002).

2.  The benefit sought on appeal has been granted as to the issue of entitlement to service connection for right lower extremity peripheral neuropathy; there is no allegation of error of fact or law concerning that issue.  38 U.S.C.A. § 7105 (West 2002).

3.  The benefit sought on appeal has been granted as to the issue of entitlement to service connection for left lower extremity peripheral neuropathy; there is no allegation of error of fact or law concerning that issue.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The June 2006 rating decision, in part, denied entitlement to service connection for coronary artery disease, atherosclerotic heart disease, and history of myocardial infarction status post coronary artery bypass grafting, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy.  The Veteran appealed the decision and these three claims were certified to the Board in July 2008.

In April 2011, while the appeal was pending, the RO granted service connection for the heart disease claim, now characterized as coronary artery disease, status post myocardial infarction and coronary artery bypass grafting.  This action was taken pursuant to a change in the regulations concerning diseases associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e) (2011) (adding ischemic heart disease).

In October 2011, the RO granted service connection for right and left lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus.  This action was taken after a review of additional evidence that was submitted.

Because these three claims were granted by the April 2011 and October 2011 rating decisions, there is effectively no longer any allegation of error of fact or law concerning the issues and there remains no case or controversy.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of the issues of entitlement to service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy.


ORDER

The appeal of the issue of entitlement to service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting is dismissed.

The appeal of the issue of entitlement to service connection for a right lower extremity peripheral neuropathy is dismissed.

The appeal of the issue of entitlement to service connection for left lower extremity peripheral neuropathy is dismissed.


REMAND

The Board finds it necessary to remand the remaining claims on appeal to the AOJ for additional development and to ensure due process to the Veteran.

First, in regards to the Veteran's service treatment records, the original records are not associated with the claims file presently before the Board.  The Veteran submitted copies of several of his service treatment records, many of which were annotated.  Interestingly, some of the records show that they were copied from a VA claims folder.  Additionally, a March 2005 letter from the National Personnel Records Center (NPRC) notes that the Veteran's service records have been loaned to VA.  VA has a duty to obtain records in the custody of a Federal department or agency, including service treatment records.  See 38 U.S.C.A. § 5103A(b), (c)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Consequently, the claims must be remanded to allow for the AOJ to make arrangements to locate and obtain the Veteran's complete set of original service treatment records.

Next, VA was made aware in January 2006 that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  A December 1986 SSA letter shows that the Veteran was determined to be disabled by SSA as of July 1986.  Although evidence in the SSA records may not be relevant to all the claims remaining on appeal, the United States Court of Appeals for Veterans Claims (Court) has indicated that obtaining SSA records have relevance in that the evidence may provide a more accurate medical history.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, the SSA records may ultimately contain evidence relevant to some of the claims remaining on appeal.  VA's duty to obtain records in the custody of a Federal department or agency SSA records.  See 38 U.S.C.A. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, on remand, the AOJ should make arrangements to request and obtain the Veteran's SSA records.

Also, as indicated previously, the April 2011 and October 2011 rating decisions granted service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy.  Copies of the rating decisions are located in "Virtual VA."  Notably, the rating decisions refer to evidence that is not present in the paper claims file or in Virtual VA.  Among the listed evidence are treatment reports from the VA Medical Center (VAMC) in Tampa, Florida, dated from July 1999 to July 2010, VA examination reports, and records from private treatment providers.  

The evidence referenced in the rating decisions may be relevant to the some of the issues on appeal.  At this juncture, although VA is moving toward a virtual system, it is not in place for all ROs or all Veterans.  This Veteran's claims file is a paper file.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  Therefore, the Board finds that a remand is also necessary to associate with the claims file any records currently in Virtual VA or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).

As it appears that the Veteran receives treatment at the VAMC in Tampa, Florida, efforts should be undertaken to ensure that his complete records from this facility have been obtained.

With respect to the claim of service connection for a musculoskeletal condition, the Veteran has not set forth any specific claimed disorder other than he maintains that his musculoskeletal system has been complicated by his service-connected diabetes mellitus.  Thus, he contends that service connection is warranted on a secondary basis.  See 38 C.F.R. § 3.310 (service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury).  A VA examination was conducted in connection with the claim in April 2006.  The Veteran complained of nonspecific pain in multiple joints, including shoulders, elbows, wrists, knees, hips, and ankles.  The examiner provided a diagnosis of nonspecific polyarticular arthritis.

The Board does not find the April 2006 VA examiner adequate for deciding the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  This is so because the examiner did not identify what disorder affected which specific joints.  Additionally, it does not appear that any radiographic testing was undertaken, such as x-rays.  Lastly, no nexus opinion was provided regarding the origin of any musculoskeletal condition or the possible relationship to the Veteran's diabetes mellitus.  Therefore, on remand, the Veteran should be afforded another VA examination of his musculoskeletal system to identify the claimed disorder(s).  A medical nexus opinion should also be provided.  The Board notes that an August 2009 x-ray report from Brooksville Regional Hospital shows that there is severe kyphosis and mild to moderate dextroconvex scoliosis of the thoracic spine.  The report also shows that there is mild degenerative osteoarthritis of both acromioclavicular shoulder joints.

In regards to secondary service connection, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2011)).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (service connection may be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

Separate from the musculoskeletal condition claim, the Veteran contends that service connection is warranted for a bilateral foot condition as secondary to service-connected diabetes mellitus.  The Veteran was scheduled for multiple VA examinations in April 2006.  A VA foot examination was scheduled individually for May 2006.  The Veteran failed to report to the foot examination, but it appears that he attempted to reschedule the examination to coincide with his other examinations.  It appears that the Veteran had good cause for failing to report to the foot examination.  See 38 C.F.R. § 3.655 (2011).  He has shown a willingness to attend all other VA examinations.  Therefore, on remand, the Veteran should be afforded another opportunity to attend a VA foot examination to identify any foot disorders and to have a medical nexus opinion provided.

As to the claim of service connection for a skin condition, an April 2006 VA examination revealed that the Veteran most likely has actinic keratosis on his face and arms.  The examiner stated that the actinic keratosis is not related to the Veteran's diabetes mellitus.  The Board finds the April 2006 VA examination to be inadequate for deciding the claim for two reasons.  See Barr, 21 Vet. App. at 311-12.  First, the examiner did not set forth any rationale for the opinion that the Veteran's actinic keratosis is not related to his diabetes mellitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  Second, the examiner only addressed secondary causation, but did not address whether the Veteran's service-connected diabetes mellitus aggravated the actinic keratosis.  Consequently, on remand, the Veteran should be afforded another VA skin examination and an adequate medical nexus opinion should be provided.

With respect to the claim of service connection for hypertension, the Veteran underwent VA examination in connection with the claim in April 2006.  The examiner provided a diagnosis of essential hypertension and stated that it is not due to the Veteran's diabetes.  Another April 2006 VA examiner who conducted a diabetes examination also stated that the Veteran's diabetes did not cause his hypertension.  Similar to the skin condition claim, the Board finds the April 2006 examinations to be inadequate because the examiners did not set forth any rationale for the opinion and did not address whether the Veteran's service-connected diabetes mellitus aggravated his hypertension.  See Barr, 21 Vet. App. at 311-12; Nieves-Rodriguez, 22 Vet. App. at 295.  Therefore, on remand, the Veteran should be afforded another VA examination to address hypertension and an adequate medical nexus opinion should be provided.

In addition, in light of the recent award of service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting, a nexus opinion should be provided as to the possible relationship between that disorder and the Veteran's hypertension.  Furthermore, the prospective examiner should address whether the Veteran has hypertension that is attributable to his military service.  The Veteran also contends that service connection may be warranted on a direct basis for this claim.  Although his September 1979 separation examination did not contain a diagnosis of hypertension and showed a blood pressure reading of 120/86, a January 1978 service record indicates that the Veteran reported a history of high/low blood pressure.  Thus, direct service connection must be addressed.

In regards to the claim of service connection for cardiac arrhythmia, the Veteran also maintains that this condition is related to his diabetes mellitus.  A VA heart examination that was conducted in April 2006 failed to address cardiac arrhythmia.  However, an April 2006 VA diabetes mellitus examination report noted a history of arrhythmia.  The examiner stated that the Veteran's diabetes did not cause his arrhythmia.  Similar to the previous claims, the Board finds the April 2006 examination to be inadequate because the examiner did not set forth any rationale for the opinion and did not address whether the Veteran's service-connected diabetes mellitus aggravated his cardiac arrhythmia.  See Barr, 21 Vet. App. at 311-12; Nieves-Rodriguez, 22 Vet. App. at 295.  On remand, the Veteran should be afforded another VA heart examination that specifically addresses cardiac arrhythmia.  A medical nexus opinion should be provided regarding the possible relationship between the Veteran's cardiac arrhythmia and his service-connected diabetes mellitus.

Additionally, in light of the recent award of service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting, a nexus opinion should be provided as to the possible relationship between that disorder and the Veteran's cardiac arrhythmia.  Furthermore, the opinion should address whether the Veteran's cardiac arrhythmia may be considered an ischemic heart disease.  See 38 C.F.R. § 3.309(e) (allowing for a presumption of service connection for certain diseases associated with exposure to herbicide agents including ischemic heart disease).

As to the claims of service connection for right and left lower extremity claudication, the Veteran contends that service connection is warranted on a secondary basis to his diabetes mellitus.  A VA arteries examination was conducted in April 2006 in connection with the claim.  The examiner indicated that the Veteran's complaint of burning leg pain was more consistent with neuropathy and not of arterial insufficiency.  The examiner stated that he could not conclude that the Veteran has any evidence of claudication secondary to his diabetes mellitus.  While the examiner did not appear to record any history of claudication, a December 2003 treatment record from Dr. B.R.R. contains an impression of peripheral neuropathy as well as claudication.  Thus, there is some indication that the Veteran may in fact have claudication.  Therefore, on remand, another VA examination should be conducted to ascertain whether the Veteran has claudication of the right and/or left lower extremities with consideration of the December 2003 treatment record.

With respect to the claim of service connection for transient ischemic attack, the April 2006 VA examiner who conducted the diabetes examination noted that the Veteran had a history of transient ischemic attack.  The Veteran contends that his transient ischemic attack is secondary to service-connected diabetes mellitus.  However, neither the April 2006 diabetes examiner nor any other VA examiner provided a medical nexus opinion concerning transient ischemic attack.  On remand, the Veteran should be afforded another VA examination that specifically addresses transient ischemic attack.  A medical nexus opinion should be provided regarding the possible relationship between the Veteran's transient ischemic attack and his service-connected diabetes mellitus.  Additionally, in light of the recent award of service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting, a nexus opinion should be provided as to the possible relationship between that disorder and the Veteran's transient ischemic attack.  

The June 2006 rating decision granted service connection for cataracts and assigned a noncompensable disability rating.  The last VA compensation examination of the Veteran's eyes was conducted in April 2006.  Given that approximately six years have passed since the most recent VA compensation examination, the evidence has become stale, at least as it pertains to the current level of disability.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his cataracts.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that cataracts may be evaluated under Diagnostic Code 6027 for "traumatic cataracts" or Diagnostic Code 6028 for "senile and other cataracts."  Under either diagnostic code, the disability is to be rated on impairment of vision or aphakia if postoperative in nature.  While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to December 10, 2008, the revised criteria are not for application in his case.  Thus, the disability should be evaluated under the previous rating criteria.  See 38 C.F.R. § 4.84a (2008).

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), includes a duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b).  VCAA letters sent to the Veteran have not included the necessary notice for substantiating a claim of service connection on a secondary basis.  On remand, he should be sent a new notice letter to comply with the VCAA.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran.  The letter should notify him of the information and evidence necessary to substantiate his claims of service connection.  Notice regarding secondary service connection must be included.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the Appeals Management Center on behalf of the Veteran.  Additionally, associate any records currently in Virtual VA or referred to therein.

3.  Make arrangements to locate and obtain the Veteran's complete set of original service treatment records.  A March 2005 letter from NPRC states that the records were loaned to VA.

4.  Make arrangement to obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

5.  Make arrangements to obtain a copy of the Veteran's complete treatment records from the Tampa VAMC.

6.  Thereafter, schedule the Veteran for a VA examination in connection with the claim of service connection for a musculoskeletal condition.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated testing should be conducted, including x-rays.  The examiner should identify the specific diagnosis of the claimed musculoskeletal condition and the specific joints affected.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed musculoskeletal condition was either (a) caused by, or (b) aggravated by the Veteran's service-connected diabetes mellitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Also, schedule the Veteran for a VA examination in connection with the claim of service connection for a bilateral foot condition.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated testing should be conducted.  The examiner should identify the specific diagnosis of the claimed bilateral foot condition.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed foot condition was either (a) caused by, or (b) aggravated by the Veteran's service-connected diabetes mellitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

8.  Also, schedule the Veteran for a VA examination in connection with the claim of service connection for a skin condition.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated testing should be conducted.  The examiner should confirm the diagnosis of actinic keratosis and identify any other claimed skin condition.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin condition was either (a) caused by, or (b) aggravated by the Veteran's service-connected diabetes mellitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

9.  Also, schedule the Veteran for a VA examination in connection with the claim of service connection for hypertension.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated testing should be conducted.  The examiner should confirm the diagnosis of hypertension.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hypertension was either (a) caused by, or (b) aggravated by the Veteran's service-connected diabetes mellitus or service-connected coronary artery disease, status post myocardial infarction and coronary artery bypass grafting.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hypertension had its clinical onset during, or is related to, the Veteran's active military service, or manifested within one year of the Veteran's separation from military service in December 1979.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

10.  Also, schedule the Veteran for a VA examination in connection with the claim of service connection for cardiac arrhythmia.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated testing should be conducted.  The examiner should confirm the diagnosis of cardiac arrhythmia.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cardiac arrhythmia was either (a) caused by, or (b) aggravated by the Veteran's service-connected diabetes mellitus or service-connected coronary artery disease, status post myocardial infarction and coronary artery bypass grafting.

The examiner should comment on whether the Veteran's cardiac arrhythmia may be considered an ischemic heart disease

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

11.  Also, schedule the Veteran for a VA examination in connection with the claims of service connection for right and left lower extremity claudication.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated testing should be conducted.  The examiner should determine if the Veteran in fact has lower extremity claudication.  Consideration must be given to the December 2003 private treatment record that noted claudication.

If claudication of either lower extremity is identified, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lower extremity claudication was either (a) caused by, or (b) aggravated by the Veteran's service-connected diabetes mellitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

12.  Also, schedule the Veteran for a VA examination in connection with the claim of service connection for transient ischemic attack.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated testing should be conducted.  The examiner should confirm the diagnosis of transient ischemic attack.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed transient ischemic attack was either (a) caused by, or (b) aggravated by the Veteran's service-connected diabetes mellitus or service-connected coronary artery disease, status post myocardial infarction and coronary artery bypass grafting.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

13.  Also, schedule the Veteran for a VA examination to assess the severity of the Veteran's service-connected cataracts.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify and describe the severity of all symptoms for the cataracts-including impairment of central visual acuity, any field loss, and/or aphakia.  To the extent possible, the examiner should differentiate symptoms attributable to service-connected disability and symptoms attributable to nonservice-connected disability (such as retinal pigment epithelial changes and age-related macular degeneration).

14.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

15.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


